Exhibit10.5 Confidential Treatment Requested by Celanese Corporation. Confidential portions of this document have been redacted and filed separately with the Securities and Exchange Commission. November18, Personal& Confidential Ms.Jacquelyn Wolf **Confidential Treatment Requested** Dear Jacquelyn: On behalf of Celanese, I am pleased to confirm our offer for the position of Senior Vice President, Human Resources. Your position will be based at our Corporate Headquarters located in Dallas, Texas and you will be reporting directly to David Weidman, Chairman and Chief Executive Officer. We anticipate your start date will be on or before December14, 2009. Following is an outline of the compensation package we have developed for you. Base Salary Your base salary will be $400,000 per year and will be payable on a bi-weekly basis in accordance with the Company’s normal payroll practice. Annual Bonus Your annual bonus opportunity at target will be 70% of your annual salary (the “Target”), with a “Stretch” opportunity of up to 140% of your annual salary. You will be eligible for a performance bonus opportunity each year according to the terms of annual bonus plan, which comprises a number of financial and non-financial measures that, combined with your personal performance, determine your actual bonus payout. Current individual performance modifiers also allow for an additional adjustment between 0% and 200% of your calculated bonus payout to reflect your individual performance relative to your annual objectives. You must be employed by Celanese at the time such payments are made in order to remain eligible to receive any bonus payout. Sign-on Bonus You will receive a one-time payment in the amount of $200,000, less applicable deductions,, as a Sign-on Bonus which will be payable to you with the first payroll cycle after your start date. Should you voluntarily end your employment with Celanese for any reason within two (2)years of your start date, Celanese reserves the right to seek a prorated repayment for this Sign-on Bonus. Sign-on Equity Awards You will receive a sign-on award of 17,500 Time-vesting Restricted Stock units (Sign-on RSU Award). Your Sign-on RSU Award will vest as to 20% of the units on October1, 2010, 30% of the units on October1, 2011, 30% of the units on October1, 2012 and the remaining 20% of the units on October1, 2013, subject to the terms and conditions of the Plan and your award agreements. You will also receive a sign-on award of 30,000 Non-Qualified Stock Options (Sign-on Stock Option Award). Your Sign-on Stock Option Award will vest as to 20% of the options on October1, 2010, 30% of the options on October1, 2011, 30% of the options on October1, 2012 and the remaining 20% of the options on October1, 2013, subject to the terms and conditions of the Plan and your award agreements. Your Sign-on Stock Option Award will have a seven (7)year term. Long-Term Incentive Awards Celanese delivers Long-Term Incentive (LTI) compensation through annual grants of Performance-vesting Restricted Stock Units (Performance RSU Award) and time-vesting RSU awards. Annual LTI awards are planned to occur in the fourth quarter of each calendar year and are based on a combination of contribution, individual performance, and market levels of long-term incentive compensative. Upon joining Celanese, we will grant to you a “target” award of 7,500 Performance RSUs. The Performance RSU Award will vest in October 2012, where the actual number of Performance RSUs that vest may be more or less than your target award based on the Company’s achievement of specific metrics/goals measured over a defined performance period. Complete details of this award will be included in your award agreement. The complete terms of your Sign-on RSU, Sign-on Stock Option and Performance RSU Awards will be determined on the grant date, which will be the later of i)the date your awards are presented and approved by the Compensation Committee of the Celanese Board of Directors or ii)your first day of employment. Your Sign-on RSU, Sign-on Stock Option and Performance RSU Awards will each be granted pursuant to the Celanese 2009 Global Incentive Plan and you will be required to sign appropriate award agreements and the Celanese LTI Claw-back agreement in order to receive these awards. In order to remain eligible to receive these awards, you must be actively employed by Celanese at the time awards are granted Stock Ownership Guidelines In order to align our executives’ interests with those of our shareholders, Celanese expects senior leaders to maintain equity ownership in the Company commensurate with their position. We established a stock ownership guideline equal to three (3)times your annual base salary for your salary level (SL02) and you will have five (5)years to meet the guideline. Our stock ownership Guidelines include the value of any unvested RSU awards granted to you as well as any Celanese stock that you beneficial own in the various Company and individual accounts. Details of this program will be provided upon acceptance of this employment offer. Employee Benefits During your employment, you will be eligible to participate in the Company’s employee benefit plans in effect from time to time, on the same basis as those benefits are generally made available to other employees of the Company. We offer comprehensive medical and dental coverage, company paid group term life insurance and accidental death and dismemberment (AD&D) insurance (each equal to 1 times your annual base salary), a cash balance pension plan to which the company currently allocates 5% of eligible pay and 401(k) plan that currently matches 100% of the first 5% of eligible employee contributions. Executive Benefits You are also eligible to participate in the Celanese Annual Executive Cash Perquisite
